Citation Nr: 1002808	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  03-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for right (major) distal humeral compound fracture residuals 
with biceps muscle involvement and scar residuals under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5305.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970 
and August 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, denying an evaluation in excess of 
10 percent for a scar of a compound fracture of the distal 
right humerus, healed with involvement of biceps muscle 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5305.  In 
October 2002, the Veteran submitted a notice of disagreement 
(NOD) and subsequently perfected his appeal in May 2003.

In May 2006, the Board remanded the Veteran's claim of 
entitlement to an increased rating for right (major) distal 
humeral compound fracture residuals with biceps muscle 
involvement and scar residuals under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5305 to the Appeals 
Management Center (AMC).  The Board also granted a separate 
30 percent evaluation for the Veteran's right (major) distal 
humeral compound fracture residuals with biceps muscle 
involvement and scar residuals under the provisions of 
Diagnostic Code 5202, on the basis that the criteria under 
Diagnostic Code 5202 do not duplicate those provided by 
Diagnostic Code 5305.

In a December 2007 supplemental statement of the case (SSOC), 
the RO increased the Veteran's disability rating for right 
(major) distal humeral compound fracture residuals with 
biceps muscle involvement and scar residuals under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5305 to 
30 percent, effective May 29, 2002.

Because the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

A June 2008 Board decision again remanded the Veteran's claim 
to the AMC for further evidentiary development, including 
corrective notice and a determination as to whether ratings 
under Diagnostic Codes 5305 and 5010 constitute pyramiding in 
the case of the Veteran's right upper arm injury.  Upon 
making such a determination, the AMC was ordered to furnish 
the Veteran with an SSOC and afford him a reasonable 
opportunity to respond.

The Board is obligated by law to ensure that the AMC complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board finds that the AMC has not 
complied fully with the June 2008 remand directives, as 
discussed more fully below.  As such, this matter must be 
remanded yet again.  See Stegall, supra.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status since 2002, and that it has 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding this case 
again unless it was essential for a full and fair 
adjudication of his claim.

It does not appear that the AMC fully complied with the 
directives of the June 2008 Board remand.  Specifically, the 
claims file indicates that the AMC prepared an SSOC in 
July 2009.  However, both the July 2009 SSOC and an 
August 2009 letter regarding the appeal process were returned 
to the AMC by the United States Postal Service (USPS) with a 
forwarding address.  It does not appear that the AMC 
attempted to send a copy of the SSOC to the forwarding 
address or to contact the Veteran or his representative to 
obtain a new address.  As such, they have failed to furnish 
the Veteran with an SSOC and a reasonable opportunity to 
respond, in accordance with the June 2008 Board remand 
directive.  Curiously, page 5 of the SSOC returned to VA by 
the USPS is not the same as page 5 of the file copy, with the 
former representing only a portion of the page of the file 
copy.  There is also no page 6 of the SSOC copy returned by 
the USPS, while the file copy has such a page 6.  Thus, this 
claim must be remanded in order to comply with the June 2008 
Board remand directive.  See Stegall, supra.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records, 
covering the period from May 6, 2006 to 
the present, should be obtained and added 
to the claims folder.

2.  The AMC should contact the Veteran's 
representative and attempt to contact the 
Veteran at any other phone numbers or 
contact points of record in order to 
obtain the Veteran's current mailing 
address.  Upon obtaining the Veteran's 
current mailing address, a complete copy 
of the July 2009 supplemental statement of 
the case should be mailed to the Veteran 
at that address.  If the AMC is unable to 
obtain a current mailing address from the 
Veteran or his representative, the 
July 2009 supplemental statement of the 
case should be sent to the forwarding 
address provided by the USPS.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

